department of the treasury internal_revenue_service washington d c o jul tep aa'n3 tax_exempt_and_government_entities_division u i l xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx legend taxpayer a plan x xxxxxxxxxxxx xxxxxxxxxxxx company c xxxxxxxxxxxx credit_union d xxxxxxxxxxxx amount amount amount amount date date dear xxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx this letter is in response to your request dated date as supplemented by correspondence dated date date and date in which you request a waiver of the day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that on date he received a distribution from plan x totaling amount amount minus amount withholding to cover anticipated medical_expenses taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to his physical disability taxpayer a represents that he suffers from chronic pain as a result of an automobile accident during and is retired on disability from company c medical documentation submitted attests to taxpayer a’s physical disability taxpayer a represents that during the 60-day rollover period he was non ambulatory and as a result he was unable to rollover amount back into plan x taxpayer a further represents that he lives in a rural_area and was unable to commute to credit_union d to complete the necessary documents and return the distribution within the 60-day rollover period on date during the 60-day rollover period amount was deposited and remains in taxpayer a’s savings account with credit_union d based on the foregoing facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be included in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property sec_402 of the code provides that an eligible_retirement_plan includes i an eligible retirement account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 of the code sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including 2u1543u22 casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to his disability therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan x taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions concerning this letter please contact xxxxxxxxxx xxxxxxxxxxxxxx at xxxxxxxxxxxxxx all correspondence should be addressed to se t ep ra t2 sincerely yours on sherri m edelman manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
